OPINION — AG — THE TEACHER'S SALARY INCREASES PROVIDED FOR BY SENATE BILL 536, CHAPTER 273, OKLAHOMA SESSION LAWS 1976, 16, MANDATE THAT ALL TEACHERS SHALL RECEIVE THE RESPECTIVE MINIMUM SALARY INCREASE THEREIN PROVIDED. THIS MANDATED INCREASE DOES NOT SUPERCEDE THOSE SALARY INCREASES AS MAY BE OTHERWISE PROVIDED UNDER THE TERMS AND PROVISIONS OF A TEACHER EMPLOYMENT CONTRACT. THE MANDATED INCREASE SHALL BE APPLIED TOWARD THE AMOUNT OF THE CONTRACT INCREASE SHOULD THE CONTRACT INCREASE EXCEED THE STATUTORY INCREASE. (R. THOMAS LAY) ** SEE OPINION NO. 91-505 (1991)